

Exhibit 10.1


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 19th day of June,
2007 between Xethanol Corporation (the “Company”) and Thomas Endres (the
“Executive”) to amend and restate the employment agreement between them dated
September 7, 2006 (the “Original Agreement”).


WHEREAS, the parties hereto wish to amend and restate the Original Agreement to
employ the Executive as the Company’s Chief Operating Officer and Executive Vice
President and to set forth certain additional agreements between the Executive
and the Company;


NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, the parties hereto agree as follows:


1. Employment Period.


The Company will employ the Executive, and the Executive will serve the Company,
under the terms of this Agreement during a term of eighteen (18) months (the
“Employment Period”) commencing as of September 7, 2006 (the “Commencement
Date”) and ending on March 6, 2008 (the “Expiration Date”, and the period of
time described in this Section 1 being the “Term”).


2. Duties and Status.


The Company hereby engages the Executive as the Chief Operating Officer and
Executive Vice President, or in such other capacity as the Board of Directors of
the Company shall determine, in its sole discretion, on the terms and conditions
set forth in this Agreement. During the Employment Period, the Executive shall
exercise such authority, perform such duties and functions and discharge such
responsibilities as are reasonably associated with the Executive’s position,
commensurate with the authority vested in the Executive by the Company’s
President and Board of Directors and consistent with this Agreement and the
Bylaws of the Company. During the Employment Period, the Executive shall devote
his full business time, skill and efforts to the business of the Company.
Notwithstanding the foregoing, the Executive may make and manage passive
personal business investments of his choice and serve in any capacity with any
civic, educational or charitable organization, or any trade association, without
seeking or obtaining approval by the Board of Directors, provided such
activities and service do not materially interfere or conflict with the
performance of his duties hereunder.


3. Compensation and Benefits.


(a)  Salary. During the Employment Period, the Company shall pay to the
Executive, as compensation for the performance of his duties and obligations
under this Agreement, a base salary at the rate of $200,000 per annum, payable
in arrears not less frequently than monthly and in accordance with the normal
payroll practices of the Company.
 
1

--------------------------------------------------------------------------------




(b)  Equity Participation.


(i)  Effective on the Commencement Date, the Company granted the Executive an
option to acquire 30,000 shares of its $.001 par value common stock at an
exercise price of $3.62 per share (the closing price per share of the Company’s
common stock on the date of grant as reported by the American Stock Exchange) in
consideration of his service as our Senior Vice President, Operations, and all
shares vested on December 31, 2006.


On December 7, 2006, the Company granted an option to purchase 100,000 shares of
the Company’s common stock to the Executive at an exercise price of $2.44 per
share (the closing price per share of the Company’s common stock on the date of
grant as reported by the American Stock Exchange) in consideration of his
continued service as the Company’s Senior Vice President, Operations. A total of
31,000 shares issuable on exercise of this option are subject to stockholder
approval as described below. Such options shall vest on the earliest of: (a)
December 7, 2007, if the Executive is then employed by the Company; (b) the date
on which the Executive’s employment with the Company is terminated by the
Company other than for “cause,” as such term is defined in Section 4.1(a); or
(c) the date on which the Executive terminates his employment with the Company
for “good reason” as such term is defined in Section 4.1(b). If the Executive’s
employment with the Company is terminated before December 7, 2007 by the Company
for “cause” or by the Executive without “good reason,” such option shall not
vest.


Effective on the date of this Agreement, the Company granted the Executive an
additional option to acquire 50,000 shares of its $.001 par value common stock
at an exercise price of $1.19 per share (the closing price per share of the
Company’s common stock on the date of grant as reported by the American Stock
Exchange). Such options shall vest on the earliest of: (a) June 19, 2008, if the
Executive is then employed by the Company; (b) the date on which the Executive’s
employment with the Company is terminated by the Company other than for “cause,”
as such term is defined in Section 4.1(a); or (c) the date on which the
Executive terminates his employment with the Company for “good reason” as such
term is defined in Section 4.1(b). If the Executive’s employment with the
Company is terminated before June 19, 2008 by the Company for “cause” or by the
Executive without “good reason,” such option shall not vest.


All of the foregoing options have a 5-year term and shall otherwise be on the
terms and subject to the conditions that are contained in the Company’s 2005
Incentive Compensation Plan (the “Plan”), provided that 31,000 shares of the
option for 100,000 shares and the option for 50,000 shares (these 81,000 shares
being the “Excess Shares”) were each granted subject to approval by the
Company’s stockholders of an amendment to the Plan to increase the number of
shares available for award thereunder. The Company currently contemplates that
it will submit to its stockholders at the 2007 annual meeting of stockholders a
proposal to amend the Plan to increase the number of shares available for award
thereunder to cover the Excess Shares (as well as other options granted by the
Company in excess of the 4,000,000 share limit specified in the Plan). If the
stockholders do not approve that amendment, the options for the Excess Shares
will be void and the Company’s compensation committee will consider alternative
incentives for Mr. Endres.
 
2

--------------------------------------------------------------------------------




(ii)   In addition to the options described in the foregoing clause (i), the
Board of Directors in its sole discretion may determine to grant the Executive
additional awards under the Plan and/or under any other stock option or equity
based incentive compensation plan or arrangement adopted by the Company during
the Employment Period for which the Company’s senior executives are eligible.
The level of the Executive’s participation in any such plan or arrangement, if
any, shall be determined by the Board of Directors in its sole discretion.


(iii)  To the greatest extent permissible in accordance with applicable IRS
regulations, options to acquire the Company’s stock which may be granted to the
Executive shall be in the form of qualified options. Any options which cannot be
granted in the form of qualified options will be granted to the Executive as
non-qualified options.


(c) Other Benefits. During the Employment Period, the Executive shall be
entitled, at his option, to participate in all of the employee benefit plans,
programs and arrangements of the Company in effect during the Employment Period
which are generally available to senior executives of the Company. Such
participation shall be subject to and on a basis consistent with the terms,
conditions and overall administration of such plans, programs and arrangements.
In addition, during the Employment Period, the Executive shall be entitled to
fringe benefits and perquisites comparable to those of other senior executives
of the Company. Such fringe benefits shall include, but not be limited to, four
(4) weeks of vacation pay per year, to be used in accordance with the Company’s
vacation pay policy for senior executives.


(d) Business Expenses. During the Employment Period, the Company shall promptly
reimburse the Executive for all appropriately documented, reasonable business
expenses incurred by the Executive in the performance of his duties under this
Agreement, in accordance with the Company’s policies as then in effect.


4. Termination of Employment.


(a) Termination for Cause. The Company may terminate the Executive’s employment
hereunder for cause. For purposes of this Agreement and subject to the
Executive’s opportunity to cure as provided in Section 4(c) hereof, the Company
shall have “cause” to terminate the Executive’s employment hereunder if such
termination shall be the result of the Executive’s:


(i)   willfully engaging in conduct which is materially injurious to the
Company;


(ii)  willful fraud or material dishonesty in connection with his performance
hereunder;
 
3

--------------------------------------------------------------------------------




(iii)  deliberate or intentional failure to substantially perform his duties
hereunder that results in material harm to the Company;


(iv)  the conviction for, or plea of nolo contendere to a charge of, commission
of a felony; or


(v)   the continuous and habitual failure by the Executive to substantially
perform his duties under this Agreement.


(b)  Termination for Good Reason. The Executive shall have the right at any time
to terminate his employment with the Company for “good reason.” For purposes of
this Agreement and subject to the Company’s opportunity to cure as provided in
Section 4(c) hereof, the Executive shall have “good reason” to terminate his
employment hereunder in the following cases:


(i)    a breach by the Company of the compensation and benefits provisions set
forth in Section 3 hereof;


(ii)   a material breach by the Company of any of the terms of this Agreement,
other than as specifically provided herein; or


(iii)  the relocation of the Executive’s principal place of business at the
request of the Company beyond 50 miles from its current location.


The Company shall have the right to change or diminish the Executive’s duties,
responsibilities or title, and no such action shall constitute grounds for the
the Executive to terminate his employment with the Company for “good reason.”


(c) Notice and Opportunity to Cure. Notwithstanding the foregoing, except in the
situations described in sections 4(a)(i) through 4(a)(iv), the Company may not
terminate the Executive’s employment for “cause” and the Executive may not
terminate his employment for “good reason” unless (i) the party seeking to
terminate the Executive’s employment shall have first provided the other party
with written notice of the intended termination and the reason for such
termination (“breach”) and (ii) if such breach is susceptible of cure or remedy,
a period of twenty (20) days shall have elapsed between the delivery of such
notice and the termination of this Agreement without the breaching party having,
in the opinion of the party alleging a breach, effectively cured or remedied
such breach.


(d) Termination Upon Death or Permanent and Total Disability. The Employment
Period shall be terminated by the death of the Executive. The Employment Period
may be terminated by the Board of Directors if the Executive shall be rendered
incapable of performing his duties to the Company by reason of any medically
determined physical or mental impairment that can be expected to result in death
or that can be expected to last for a period of either (i) six or more
consecutive months from the first date of the Executive’s absence due to the
disability or (ii) nine months during any twelve-month period (a “Permanent and
Total Disability”). If the Employment Period is terminated by reason of
Permanent and Total Disability of the Executive, the Company shall give 30 days’
advance written notice to that effect to the Executive.
 
4

--------------------------------------------------------------------------------




5.  Consequences of Termination.


(a) Without Cause or for Good Reason. In the event of a termination of the
Executive’s employment during the Employment Period (i) by the Company other
than for “cause” (as provided for in Section 4(a) hereof), (ii) by the Executive
for “good reason” (as provided for in Section 4(b) hereof) or (iii) due to death
or disability (as provided for in Section 4(d) hereof) the Company shall pay the
Executive and provide him with the following:


(i)   Salary. The Executive’s then current base salary payable for the remainder
of the Employment Period, in accordance with the timetable and schedule
contemplated for such payments, as though such termination had not occurred.


(ii)  Equity. Any existing stock options or other similar awards outstanding at
the date of termination shall immediately vest and will, in all other respects,
continue to be governed by, and continued in accordance with, their applicable
plan and grant documents.


(iii) Other Benefits. Continued coverage under all health, life, disability and
similar employee benefit plans and programs of the Company on the same basis as
the Executive was entitled to participate immediately prior to such termination
for the remainder of the Employment Period; provided that the Executive’s
continued participation is possible under the general terms and provisions of
such plans and programs. In the event that the Executive’s participation in any
such plan or program is barred, the Company shall arrange to provide the
Executive with benefits substantially similar to those which the Executive would
otherwise have been entitled to receive under such plans and programs from which
his continued participation is barred. If Executive is covered under substitute
benefit plans of another employer prior to the expiration of the Employment
Period, the Company will no longer be required to continue the respective
coverage described in this Section 5(a)(iii).


(b) Other Termination of Employment. In the event that the Executive’s
employment with the Company is terminated during the Employment Period (i) by
the Company for “cause” (as provided for in Section 4(a) hereof),or (ii) by the
Executive other than for “good reason” (as provided for in Section 4(b) hereof),
the Company shall pay the Executive (or his legal representative) any earned but
unpaid salary through the Executive’s final date of employment with the Company,
and the Company shall have no further obligations to the Executive.


(c) Withholding of Taxes. All payments required to be made by the Company to the
Executive under this Agreement shall be subject to the withholding of such
amounts, if any, relating to tax, social security, excise tax and other payroll
deductions as the Company may reasonably determine it should withhold pursuant
to any applicable law or regulation.


(d) No Other Obligations. The benefits payable to the Executive under this
Agreement are not in lieu of any benefits payable under any employee benefit
plan, program or arrangement of the Company, except as provided specifically
herein, and upon termination the Executive will receive such benefits or
payments, if any, as he may be entitled to receive pursuant to the terms of such
plans, programs and arrangements. Except for the obligations of the Company
provided by the foregoing and this Section 5, the Company shall have no further
obligations to the Executive upon his termination of employment.
 
5

--------------------------------------------------------------------------------




(e) No Mitigation or Offset. The Executive shall be required to mitigate the
damages provided by this Section 5 by seeking substitute employment or otherwise
and there shall be offset by the Executive with respect to the payments or
benefits set forth in this Section 5 and compensation received by virtue of such
substitute employment or other activity.


6. Indemnity.


The Company shall, to the fullest extent permitted by law and by its Certificate
of Incorporation and Bylaws, indemnify the Executive and hold him harmless for
any acts or decisions made by him in good faith while performing his duties
pursuant to this Agreement.


7. Notices.


All notices, requests and other communications pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given, if delivered in
person or by courier, or by facsimile transmission or sent by express,
registered or certified mail, postage prepaid, addressed as follows:


If to the Executive:


Lt. Col. Thomas Endres
1 Howland Road
Garrison, NY 10524


If to the Company:


Xethanol Corporation
1185 Avenue of the Americas, 20th Floor
New York, NY 10036
Attn: President


Either party may, by written notice to the other, change the address to which
notices to such party are to be delivered or mailed.


8. Arbitration.


Except as specifically provided herein, any dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by
arbitration, conducted before a single arbitrator in the State of New York, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Except in the case of disputes or controversies arising from
circumstances described in sections 4(a)(i) through 4(a)(iv) of this Agreement,
the Company shall bear the expense of any such arbitration proceeding and shall
reimburse the Executive, regardless of the outcome, for all of his reasonable
costs and expenses relating to such arbitration proceeding, including, without
limitation, reasonable attorneys’ fees and expenses.
 
6

--------------------------------------------------------------------------------




9. Waiver of Breach.


Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part either of the
Executive or of the Company.


10. Non-Assignment; Successors.


Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party;
provided, however, that the parties hereto hereby agree in advance that (i) this
Agreement may be assigned to, and shall inure to the benefit of and be binding
upon, the successors and assigns of the Company upon any sale of all or
substantially all of the Company’s assets, or upon any merger, consolidation or
reorganization of the Company with or into any other corporation, all as though
such successors and assigns of the Company and their respective successors and
assigns were the Company; and (ii) this Agreement shall inure to the benefit of
and be binding upon the heirs, assigns or designees of the Executive to the
extent of any payments which may become due to them hereunder. As used in this
Agreement, the term “Company” shall be deemed to refer to any such successor or
assign of the Company referred to in the preceding sentence.


11. Severability.


To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted therefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.


12. Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.


13. Governing Law.


This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the State of New York, without giving effect to the choice of law
principles thereof.


14. Survivability.


Any covenant or agreement of the parties which by its term contemplates
performance after the Expiration of this Agreement shall survive and remain in
full force and effect notwithstanding the fact that the Employment Period has
lapsed or that this Agreement or Executive’s employment hereunder, has been
terminated.
 
7

--------------------------------------------------------------------------------




15. Entire Agreement.


This Agreement constitutes the entire agreement by the Company and the Executive
with respect to the subject matter hereof and except as specifically provided
herein, supersedes any and all prior agreements or understandings between the
Executive and the Company with respect to the subject matter hereof, whether
written or oral. This Agreement may be amended or modified only by a written
instrument executed by the Executive and the Company.


[Signatures on Following Page]
 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

         
EXECUTIVE
       
/s/ Thomas Endres

--------------------------------------------------------------------------------

Thomas Endres
                 
Xethanol Corporation
                  By: /s/ David R. Ames      

--------------------------------------------------------------------------------

David R. Ames
Chief Executive Officer and President

 
9

--------------------------------------------------------------------------------


 